PER CURIAM.
Plaintiff moved for a new trial on the question of damages. The trial court granted the motion and went on to amend a portion of a pre-trial order concerning the burden of proof. Plaintiff seeks to appeal. It is our view that plaintiff is not “aggrieved” and so cannot challenge the order appealed. We do not pass upon the propriety of the trial court’s pre-trial decision as concerns the burden of proof. A consideration of it would be premature and the parties may seek review of the final judgment as they are advised.
WALDEN, REED and OWEN, JJ., concur.